             Case: 3:19-cv-00234-NBB-RP Doc #: 113 Filed: 09/18/20 1 of 1 PageID #: 674



                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF MISSISSIPPI
                                        OXFORD DIVISION

                                                 NOTICE

DR. AMY R. WOODS

                V.                                       CASE NO. 3:19CV234-NBB-RP

MHM HEALTH PROFESSIONALS, LLC ET AL



        TAKE NOTICE that a proceeding in this case has been RESET for the place, date, and time set
        forth below:



Place                                                    Room No.
 FEDERAL BLDG.                                           911 Jackson Ave., Suite 242
 Oxford, MS.
                                                         Date and Time
                                                         November 13, 2020 at 9:30 a.m.


Type of Proceeding
                                     SETTLEMENT CONFERENCE

                     BEFORE UNITED STATES MAGISTRATE JUDGE ROY PERCY
                     CONFIDENTIAL SETTLEMENT MEMO DUE NOVEMBER 6, 2020


                                                         DAVID CREWS, Clerk of Court


                                                         By: /s/ Rebekah Capps
                                                             Courtroom Deputy


Date: September 17, 2020



                 CONTACT REBEKAH CAPPS AT 234-3114 IF YOU HAVE ANY QUESTIONS
